At a Court of Vice Admiralty held at Newport In the Colony of Rhode Island on Thursday the Thirtieth Day of June A. D. 1748.
Present the HonbIe Wm Strengthfield Esqr Dep: Judge
The Court being opened
The Petition of Captn Ebenr Trobridge was read in Court etc
And his Honr the Dep. Judge gave his Decree. And the Court was adjourned untill further notice.
comes into Court and acknowledge themselves to be Indebted to our Sovereign Lord the King, In the Penal sum of Four Hundred Pounds Current Money of the Colony of Rhode Island Old Tenor, with Conditions that if they or either of them, shall pay or cause to be paid unto Joseph Wanton Esqr Dep. Collector of the Customs for the Port of Newport The One Third part of the Duty of Five Shillings Sterling for every Hundred of Sugar brought into this Port by Ebenezer Trobridge and since condemned as Prize, provided always the said Sugar shall be sold and consumed in this Colony. Test
John Channing, and Moses Lopez comes into Court and acknowledge themselves to be Indebted to our Sovereign Lord the King, In the Penal sum of Eight Hundred Pounds, Current money of the Colony of Rhode Island Old Tenor with conditions that if they or either of them shall pay or cause to be paid unto Joseph Wanton Dep. Collector of the Customs for the Port of Newport, Two Thirds part of the Duty of Five Shillings Sterling, for every Hundred of Sugar brought into this Port by Capt“ Trobridge and since *474Condemned as Prize provided always the sa Sugars shall be sold and consumed in this Colony.
Test John Channing (L.S.)
Thos Vernon Moses Lopez (L.S.)
Whereas Captain Ebenezer Trowbridge by his Petition sets forth in behalf of himself his Owners and Company that a part of the Cargo taken on board the Sloop Victorious Condemned in this Court as Prize consisting of Sugars are detained by the Collector of his Majesty’s Customs on account of certain Duties, and as it is the practise of the neighboring Governments that the Captors give sufficient security to pay the sa Duty on all such sugars so Imported that is consumed in the said Government, I therefore order that the sa Ebener Trowbridge Enact with Two good and sufficient sureties to pay the said Duty of Five Shillings Sterling per Hundred on all Sugars Condemned as Prize mentioned in said Petition, which shall be sold and consumed in this Colony, or so much thereof, as shall not be consumed to be exported within nine months which being accomplished, I do order and adjudge that the same be delivered to the Petitioner in order to be divided pursuant to my former Decree the Petitioner paying Cost.
Wm Strengthfield D. Judge